DETAILED ACTION
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 6,478,711) in view of Shoge (US 2011/0009321) and Kitamura (US 2005/0285461).
Yoo discloses:
a frame with a front and rear wheel (col. 2, ln. 51-52 provides for a bicycle) and an axle housing (Fig. 3);
a drive axle (410) bearing-mounted in the axle housing; 
a front sprocket (col. 3, ln. 56-59) connected to the drive axle; 
a rear axle assembly, including: 
a rear sprocket (100) connected to a driver body (210) for driving the driver body in rotation (col. 3, ln. 61-col. 4,ln. 6), 
the driver body being connected to a wheel hub (310) of the rear wheel via a transmission, for driving the wheel hub in rotation, 
the transmission including at least two drives between the driver body and the wheel hub (col. 5, ln. 34 – col. 6, ln. 58), 
said transmission provided with an actuator (430) of the transmission for switching between the at least two drives, 
said actuator being located inside the driver body of the rear wheel (Fig. 3), and 
a chain threaded around the front and rear sprockets (col. 1, ln. 6-7); and 
operating means for operating the actuator (col. 5, ln. 50-52), 
While Yoo provides that the speed changing apparatus is disposed on a bicycle (col. 1, ln. 1-2), the reference does not directly disclose a front and rear fork.  Col. 5, ln. 49-54 provides for an operating means (lever) that is connected to the speed change device (by a wire); however, the reference does not directly disclose an electric actuator.
Yoo also does not disclose an electric actuator or a hollow axle.
Shoge teaches a bicycle with a front and rear fork (see Fig. 1; ¶ 0038) and an electric actuator and an operating switch (¶ 0105).
Based on the teaching of Shoge, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoo as taught by Shoge in order to provide a common bicycle frame structure, capable of supporting the front and rear wheels and to provide an automated means of shifting the speed change device.
Kitamura teaches a hub assembly including a hollow wheel axle (5) and an axle shaft (53) inserted through the axle to connect to a rear fork (102 - see ¶ 0066).  Kitamura also teaches a storage element (charger - 9) and a generator (8) disposed on the rear axle 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include the axle structure of Kitamura in order to provide a quick release attachment for the rear wheel. This would be beneficial for fast removal/replacement of the rear wheel assembly.

Allowable Subject Matter
Claims 5, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive:
Regarding the Yoo reference: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that the actuator of Yoo is not electric; however, the reference was modified by Shoge, which teaches an electric actuator (as provided above).
Applicant argues that the actuator of Yoo is placed completely outside of the axle; however, the actuator (430) of Yoo is disposed on the axle and within the driver body (see Fig. 3) as claimed.
While Shoge does teach a mechanical gear changing mechanism in one embodiment, the reference also teaches an electric actuator, as provided in ¶ 0150 (which is the embodiment referred to in the rejection).  Accordingly, incorporation of the teaching of an electric actuator into the Yoo device would result in an electric actuator disposed inside the driver body.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
April 21, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611